                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                              4:18CR3022

       vs.
                                                                 ORDER
SEAN O'NEAL,

                      Defendant.


       Defendant moves for a one-week trial continuance, explaining new counsel will
be assisting in his trial representation. (Filing No. 49).


       This case was filed on March 20, 2018, and Defendant was arraigned on April
10, 2018. Defendant initially retained Michael J. Leonard and George G. Braunstein to
represent him. But after Leonard and Braunstein were afforded over seven months to
review the “unusual and complex” discovery in this case, and the government had
extended a proposed plea agreement, Defendant wanted to fire his lawyers and retain
new counsel, primarily claiming Leonard was not sufficiently “computer literate” to
review the government’s Rule 16 disclosures. (Filing No. 36, audio file).


       At the hearing on the motion for change of counsel, the court admonished the
defendant that this court does not allow unnecessary delays in the trial of criminal
cases; that not only the defendant, but the public, has a right to a speedy trial. After
confirming that Defendant’s newly selected counsel, Adam Brown, believed he was
capable of taking the case and immediately beginning to work on it, the court allowed
Mr. Brown to enter his appearance pro hac vice as Defendant’s counsel. Leonard and
Braunstein were granted leave to withdraw. A telephonic hearing was scheduled for
January 9, 2019 to discuss the status of case preparation, the goal being to set a
pretrial motion deadline and trial date after Brown had time to review the discovery.
(Filing Nos. 36 and 37).
      At the request of defense counsel, the January 2019 conference call was
continued 60 days to afford defense counsel additional time to review the evidence.
(Filing Nos. 39 and 40). At a status conference held on March 7, 2019, the court set an
August 5, 2019 trial date. (Filing No. 41). Citing personal and business reasons, on
June 6, 2019, defense counsel moved to continue the trial for three to four months. The
government objected. A hearing was held. The court reiterated its concern with further
trial delays and the impact on victims. The trial was continued 30 days, to September
16, 2019. (Filing Nos. 46 and 47).


      Defense counsel now moves to continue the trial by a week “to bring Edward
Robinson in as trial counsel.” (Filing No. 49, at CM/ECF p. 2). The government does not
object. But the court has reservations with granting yet another continuance. Prior to
filing the pending motion, defense counsel never mentioned needing assistance from an
attorney with federal trial experience. More importantly, at some point, this case—and
Defendant’s requests for a continuance—must end. However, notwithstanding the
reluctance to move this case again, the court will grant one last continuance.


      Accordingly,

      IT IS ORDERED:

       1)     Trial of this case is set to commence before the Honorable John M.
Gerrard, Chief United States District Judge, in Courtroom 1, United States Courthouse,
Lincoln, Nebraska, at 9:00 a.m. on September 23, 2019, for a duration of five (5) trial
days. Jury selection will be held at commencement of trial.

      2)    No further requests for a trial continuance will be granted absent a
very substantial showing of good cause.

      Dated this 16th day of August, 2019.
                                         BY THE COURT:


                                         s/ Cheryl R. Zwart
                                         United States Magistrate Judge
